Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on November 5, 2021 has been accepted and entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-10 directed to inventions non-elected without traverse.  Accordingly, claims 8-10 have been cancelled.
Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claims 11-17 are objected to because of the following informalities:  
Claim 11 recites “the scanning process” in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the position” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “the first multi-articulated detection ensemble 4” but should read --the multi-articulated detection ensemble 4-- to maintain consistency with the already defined “multi-articulated detection ensemble” defined in line 8 of the claim.
The balance of claims are objected to for being dependent upon an already objected claim.
Appropriate correction is required.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 11-17 are objected to for the above stated reason, but would be allowable if the claims are corrected to address the minor claim objections.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, none of the prior art of record specifies or makes obvious a non-intrusive inspection system for a vessel comprising: 
a first penetrating radiation generator (2) mounted on a free end of a multi-articulated support arm (3) having several segments positioned above an area through which the vessel is towed for inspection, where the first penetrating radiation generator (2) is configured to emit a beam of radiation towards the water in a substantially vertical plane; 
a multi-articulated detection ensemble (4) mounted below a water level, the multi- articulated detection ensemble 4 having a first matrix of detectors (24) aligned with the beam of radiation from the first penetrating radiation generator (2) and mounted on a multi- Page 3 of 7articulated arm (5) positioned under the vessel when the vessel is in the area through which the vessel is being towed; 
where the first penetrating radiation generator and the multi-articulated detection ensemble form a first scanning frame through which a radiographic image is generated when the radiation beam from the first penetrating radiation generator is detected by the detectors on the multi-articulated detection ensemble; 
a second penetrating radiation generator (7) positioned next to the vessel being inspected and configured to generate a beam of radiation towards the vessel being inspected; 

where the second penetrating radiation generator (7) and the articulated detection ensemble (9) form a second scanning frame through which a radiographic image is generated when the radiation beam from the second penetrating radiation generator is detected by the detectors on the articulated detection ensemble (9); 
a subsystem (23) configured to acquire, process, and display data provided by the multi- articulated detection ensemble and the articulated detection ensemble and to control a scanning process, where a vessel towing subsystem (T) tows the vessel being inspected through the first scanning frame and the second scanning frame, where the vessel moves in synchronization with a triggering of the first and second penetrating radiation generators and the detection of the radiographic image by the first detector matrix (24) and the second detector matrix (25) to obtain the radiographic images; and 
a stabilization subsystem (15) configured to partially remove the vessel from a floating balance sufficient to eliminate a pitching motion caused by waves present within the first and second scanning frames in combination with the other claimed elements.
References such as US 7,209,540 and 6,658,087- disclose a conventional non-intrusive system of a vessel, including irradiating a vessel and producing an image of the vessel in a horizontal direction, but does not disclose the above combination of elements.
 Conclusion
This application is in condition for allowance except for the above formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884